      Case 1:15-cv-00211-LGS-SDA Document 1007 Filed 06/11/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SYNTEL STERLING BEST SHORES                                  :
 MAURITIUS LIMITED, et al.,                                   :
                                                              :       15 Civ. 211 (LGS)
               Plaintiffs/Counterclaim-Defendants, :
                                                              :            ORDER
                            -against-                         :
                                                              :
 THE TRIZETTO GROUP., et al.,                                 :
                                                              :
               Defendants/Counterclaim-Plaintiffs. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letter motion dated May 14, 2021, the parties requested permission to file

certain exhibits filed in support of their motions in limine and post-trial briefing in redacted or

sealed form (Dkt. 986).

        WHEREAS the proposed redactions contain confidential source code and confidential

cost, financial and third-party information. It is hereby

        ORDERED that parties’ proposed redactions are accepted for the reasons explained in

the chart below. Although “[t]he common law right of public access to judicial documents is

firmly rooted in our nation’s history,” this right is not absolute, and courts “must balance

competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also

Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one

best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”).
      Case 1:15-cv-00211-LGS-SDA Document 1007 Filed 06/11/21 Page 2 of 2


                a. Syntel’s Requests

   Relevant Filing         Docket Number                                Ruling
  Syntel’s MIL 1          Dkt. Nos. 729-1,    GRANTED. The document includes information
                          729-3               related to Syntel’s clients and finances; the proposed
                                              redactions are narrowly tailored to protect against
                                              competitive harm, which outweighs the presumption of
                                              access accorded to filings regarding MILs.
  Syntel’s MILs 5,        Dkt. Nos. 735-13,   GRANTED. This document consists of an excerpt of
  8                       738-13              source code, which if unsealed would result in
                                              competitive harm. That harm outweighs the
                                              presumption of access accorded to filings regarding
                                              MILs.
  Declaration of          Dkt. No. 964-7,     GRANTED. The document includes information
  Adam Kaufmann           964-8               related to Syntel’s clients and finances; the proposed
  in Opposition to                            redactions are narrowly tailored to protect against
  Syntel’s Motion                             competitive harm to Syntel and its clients, which
  for Judgment as a                           outweighs the presumption of access accorded to post-
  Matter of Law, a                            trial filings.
  New Trial or
  Remittitur

                b. TriZetto’s Request

   Relevant Filing         Docket Number                                Ruling
  Syntel’s MIL 1          Dkt. No. 729-1      GRANTED. The document includes information
                                              related to TriZetto’s and Cognizant’s finances, costs and
                                              business relationships; the proposed redactions are
                                              narrowly tailored to protect against competitive harm to
                                              TriZetto and its customers, which outweighs the
                                              presumption of access accorded to filings regarding
                                              MILs.

It is further

        ORDERED that the parties shall file the documents in redacted form on the public docket

by June 25, 2021.

Dated: June 11, 2021
       New York, New York




                                                  2
